DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on January 24, 2021 in which claims 1-21 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedi et al. US Publication no. 2007/0118598 in view of Muranaga et al. US Patent no. 5,671,428.

Paragraph 0030 describing a word processing document and documents such as spreadsheets, presentations etc. being collaboratively edited by two parties), the method comprising: receiving at least one electronic communication from a sender, the at least one electronic communication including a document specification having at least one formatting command and document content (Figure 1C; Paragraphs 0031-0047); “creating the document responsive to the at least one electronic communication, the creating including applying the at least one formatting command to the document content” (Figure 3A component 340 showing step for application of formatting commands and document content; Paragraph 0035 describing Text Extractor and Formatter component 130 extracts the selected provisional text 20 using an operation similar to the known "cut" word processing operation. The text is placed on a clipboard (not shown) and is then formatted by component 130 to include enclosing delimiters <<provisional text >> (step 340). Component 130 then retrieves the text from the clipboard and provides it to the instant messaging component's conversation displayer component 230 (step 350). Component 230 "pastes" the reformatted provisional text into conversation window 60); storing the document (Figure 3A; component 340); transmitting information for accessing the document to the first sender, and to the zero or more recipients” by identifying and extracting a portion of a document for review to be performed by a type of client, using an application.  The identified portion is provided to the application for processing data of another type at the client.  Another client is identified for performing the review, and the identified portion is sent to through a messaging application.  Comments conforming to the messaging application’s protocol are received back from the identified latter client.  The comments are interpreted and the documents are updated appropriately (See Bedi et al. Abstract; Paragraphs 0011-0024); “storing the document (Paragraph 0055); and transmitting information for accessing the document to the sender” (See Figures 1b, 1C, 1E Component 75 providing a send mechanism to initiate command for sending or transmitting information; Abstract describing second client is identified for performing the review and the identified portion is sent via the messaging application to the identified second client. Comments are received back from the identified second client and these comments conform to the messaging application's protocol. The comments are then interpreted back at the first client and the document is updated if appropriate). It is noted however, Bedi et al. did not specifically detailed the aspects of “parsing the at least one electronic communication by a computer, the parsing including determining whether the document specification is in a done condition at least in part by determining by the computer whether the document specification includes a textual command indicating that the document specification is in the done condition” as recited in the instant claim 1. On the other hand, Muranaga et al. achieved the aforementioned claimed features by providing a collaborative processing system wherein a done icon is used for determining whether a document specification is in a done condition (See Muranaga et al. Figure 3; Col. 8, lines 38-57 showing a done botton for issuing command that a document is in a done condition, which is clearly an express command/textual command indicating done! The underlying command maybe supported by texts written in many computer languages Figure 17B; Components S181, S183; Col. 12, lines 50-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the document collaboration system of Bedi and Muranaga because they are both from the same field of endeavor. Such combination would have allowed Bedi to provide an efficient collaborative document processing work to be carried out by a plurality of users.

As per claim 2, Bedi et al. disclose “wherein the receiving the at least one electronic communication is via email” (See Bedi et al. Figure 2; Paragraph 0011, 0034-0036, 0058 describing the identified portion is sent to through a messaging application such as email or SMS).

As per claim 3, Bedi et al. disclose “identifying at least one recipient in the at least one electronic communication, and transmitting the information for accessing the document to the at least one recipient” by identifying and extracting a portion of a document for review to be performed by a type of client, using an application.  The identified portion is provided to the application for processing data of another type at the client.  Another client is identified for performing the review, and the identified portion is sent to through a messaging application.  Comments conforming to the messaging application’s protocol are received back from the identified latter client.  The comments are interpreted and the documents are updated appropriately (See Bedi et al. Abstract; Paragraphs 0011-0024).
Figures 1a-1e Paragraph 0036 describing address field as input field an name field).

As per claim 10, Bedi et al. discloses “wherein the at least one formatting command comprises plain text” (Paragraph 0035).

Regarding claim 17, Bedi et al. disclose “a system comprising: one or more computers configured to perform operations” (Paragraph 0030 describing a word processing document and documents such as spreadsheets, presentations etc. being collaboratively edited by two parties), including: receiving at least one electronic communication from a sender, the at least one electronic communication including a document specification having at least one formatting command and document content (Figure 1C; Paragraphs 0031-0047); “creating the document responsive to the at least one electronic communication, the creating including applying the at least one formatting command to the document content” (Figure 3A component 340 showing step for application of formatting commands and document content; Paragraph 0035 describing Text Extractor and Formatter component 130 extracts the selected provisional text 20 using an operation similar to the known "cut" word processing operation. The text is placed on a clipboard (not shown) and is then formatted by component 130 to include enclosing delimiters <<provisional text >> (step 340). Component 130 then retrieves the text from the clipboard and provides it to the instant messaging component's conversation displayer component 230 (step 350). Component 230 "pastes" the reformatted provisional text into conversation window 60); storing the document (Figure 3A; component 340); transmitting information for accessing the document to the first sender, and to the zero or more recipients” by identifying and extracting a portion of a document for review to be performed by a type of client, using an application.  The identified portion is provided to the application for processing data of another type at the client.  Another client is identified for performing the review, and the identified portion is sent to through a messaging application.  Comments conforming to the messaging application’s protocol are received back from the identified latter client.  The comments are interpreted and the documents are updated appropriately (See Bedi et al. Abstract; Paragraphs 0011-0024); “storing the document (Paragraph 0055); and transmitting information for accessing the document to the sender” (See Figures 1b, 1C, 1E Component 75 providing a send mechanism to initiate command for sending or transmitting information; Abstract describing second client is identified for performing the review and the identified portion is sent via the messaging application to the identified second client. Comments are received back from the identified second client and these comments conform to the messaging application's protocol. The comments are then interpreted back at the first client and the document is updated if appropriate). It is noted however, Bedi et al. did not specifically detailed the aspects of “parsing the at least one electronic communication by a computer, the parsing including determining whether the document by providing a collaborative processing system wherein a done icon is used for determining whether a document specification is in a done condition (See Muranaga et al. Figure 3; Col. 8, lines 38-57 showing a done botton for issuing command that a document is in a done condition, which is clearly an express command/textual command indicating done! The underlying command maybe supported by texts written in many computer languages Figure 17B; Components S181, S183; Col. 12, lines 50-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the document collaboration system of Bedi and Muranaga because they are both from the same field of endeavor. Such combination would have allowed Bedi to provide an efficient collaborative document processing work to be carried out by a plurality of users.

As per claim 18, Bedi et al. disclose “wherein the receiving the at least one electronic communication is via email” (See Bedi et al. Figure 2; Paragraph 0011, 0034-0036, 0058 describing the identified portion is sent to through a messaging application such as email or SMS).
Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedi et al. US Publication no. 2007/0118598 in view of Muranaga et al. US Patent no. 5,671,428 and in further view of Kondoh et al. US Publication No. 2002/0078406.
by providing a system for preparing multiple recovery devices in accordance with the types of tokens in data strings, such as in programs or in documents, and the types of syntax rule errors, and for selectively employing recovery devices to correct errors. A structure recovery system comprises: a parser for analyzing the structure of a data string written in accordance with a predetermined rule and for detecting an error in accordance with the predetermined rule; and a recovery device, independent of the parser, for, upon the receipt of a request from the parser, correcting in accordance with the predetermined rule the error detected in the data string by the parser, wherein the recovery device includes a set of syntax recovery units that individually employ simple functions for correcting specific types of errors, and wherein the recovery device selectively employs the syntax recovery units in accordance with the error type according to the predetermined rule, in order to correct a variety of errors in a data string (See Kondoh et al. Abstract; Figures 1, 12-13; Paragraphs 0002, 0016-0023; 0028, 0045, 0056-0057, 0061, 0064-0065). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the document collaboration systems of Bedi and Muranaga and Kondoh et al. because they are all from the same field of endeavor. Such combination would have enhanced the versatility of Bedi et al. by allowing Bedi et al. to provide a system for preparing multiple recovery means in accordance with the types of tokens in data strings, such as in programs or in documents, and the types of syntax rule errors, and for selectively employing recovery means to correct errors. 

As per claim 8, Kondoh et al. disclose “wherein the revised document specification includes a template” [Paragraph 0054 FIG. 10 is a diagram showing a table used to select an appropriate syntax recovery unit].

As per claim 9, Muranaga et al. disclose “stamping the document specification with a version indicator and mapping the version indicator to a version of the document” (See Muranaga et al. Abstract; Figure 3 and corresponding text).

Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedi et al. US Publication no. 2007/0118598 in view of Muranaga et al. US Patent no. 5,671,428 and in further view of Kondoh et al. US Publication No. 2002/0078406.

Regarding claim 11, Bedi et al. disclose “a computer-implemented method for creating a document” (Paragraph 0030 describing a word processing document and documents such as spreadsheets, presentations etc. being collaboratively edited by two parties), the method comprising: receiving at least one electronic communication from a sender, the at least one electronic communication including a document specification having at least one formatting command and document content (Figure 1C; Paragraphs 0031-0047); “creating the document responsive to the at least one electronic communication, the creating including applying the at least one formatting command to the document content” (Figure 3A component 340 showing step for application of formatting commands and document content; Paragraph 0035 describing Text Extractor and Formatter component 130 extracts the selected provisional text 20 using an operation similar to the known "cut" word processing operation. The text is placed on a clipboard (not shown) and is then formatted by component 130 to include enclosing delimiters <<provisional text >> (step 340). Component 130 then retrieves the text from the clipboard and provides it to the instant messaging component's conversation displayer component 230 (step 350). Component 230 "pastes" the reformatted provisional text into conversation window 60); storing the document (Figure 3A; component 340); transmitting information for accessing the document to the first sender, and to the zero or more recipients” by identifying and extracting a portion of a document for review to be performed by a type of client, using an application.  The identified portion is provided to the application for processing data of another type at the client.  Another client is identified for performing the review, and the identified portion is sent to through a messaging application.  Comments conforming to the messaging application’s protocol are received back from the identified latter client.  The comments are interpreted and the documents are updated appropriately (See Bedi et al. Abstract; Paragraphs 0011-0024); “storing the document (Paragraph 0055); and transmitting information for accessing the document to the sender” (See Figures 1b, 1C, 1E Component 75 providing a send mechanism to initiate command for sending or transmitting information; Abstract describing second client is identified for performing the review and the identified portion is sent via the messaging application to the identified second client. Comments are received back from the identified second client and these comments conform to the messaging application's protocol. The comments are then interpreted back at the first client and the document is updated if appropriate). It is noted however, Bedi et al. did not specifically detailed the aspects of “parsing the at least one electronic communication by a computer, the parsing including determining whether the document specification is in a done condition” as recited in the instant claim 11. On the other hand, Muranaga et al. achieved the aforementioned claimed features by providing a collaborative processing system wherein a done icon is used for determining whether a document specification is in a done condition (See Muranaga et al. Figure 3; Col. 8, lines 38-57 showing a done botton for issuing command that a document is in a done condition, which is clearly an express command/textual command indicating done! The underlying command maybe supported by texts written in many computer languages; Figure 17B; Components S181, S183; Col. 12, lines 50-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the document collaboration system of Bedi and Muranaga because they are both from the same field of endeavor. 
Neither Bedi et al. nor Muranaga et al. specifically detail the aspects of “determining by the computer whether the document includes an error in the at least one formatting command, and if so suggesting a correction for the error” as recited in the instant claim 11. However, Kondoh et al. achieved the aforementioned claimed features by providing a system for preparing multiple recovery devices in accordance with the types of tokens in data strings, such as in programs or in documents, and the types of syntax rule errors, and for selectively employing recovery devices to correct errors. A structure recovery system comprises: a parser for analyzing the structure of a data string written in accordance with a predetermined rule and for detecting an error in accordance with the predetermined rule; and a recovery device, independent of the parser, for, upon the receipt of a request from the parser, correcting in accordance with the predetermined rule the error detected in the data string by the parser, wherein the recovery device includes a set of syntax recovery units that individually employ simple functions for correcting specific types of errors, and wherein the recovery device selectively employs the syntax recovery units in accordance with the error type according to the predetermined rule, in order to correct a variety of errors in a data string (See Kondoh et al. Abstract; Figures 1, 12-13; Paragraphs 0002, 0016-0023; 0028, 0045, 0056-0057, 0064-0065 describing a parsing system used for converting into another form a data string, such as a program or a document, that is written in accordance with a predetermined rule, means for correcting a token or an error in accordance with a syntax rule is provided independent of token analysis means and parsing means (jointly referred to, hereinafter, simply as analysis means when the two are not especially distinguished), and multiple recovery means, each of which has a simple correction function for an error type, are prepared. When an error is found by the token analysis means and the parsing means, the recovery means group is requested to perform the recovery process). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the document collaboration systems of Bedi and Muranaga and Kondoh et al. because they are all from the same field of endeavor. Such combination would have enhanced the versatility of Bedi by allowing Bedi to provide a system for preparing multiple recovery means in accordance with the types of tokens in data strings, such as in programs or in documents, and the types of syntax rule errors, and for selectively employing recovery means to correct errors. 

As per claim 12, Bedi et al. disclose “wherein the receiving the at least one electronic communication is via email” (See Bedi et al. Figure 2; Paragraph 0011, 0034-0036, 0058 describing the identified portion is sent to through a messaging application such as email or SMS).

As per claim 13, Bedi et al. disclose “comprising identifying at least one recipient in the at least one electronic communication, and transmitting the information for accessing the document to the at least one recipient” by identifying and extracting a portion of a document for review to be performed by a type of client, using an application.  The identified portion is provided to the application for processing data of another type at the client.  Another client is identified for performing the review, and the identified portion is sent to through a messaging application.  Comments conforming to the messaging application’s protocol are received back from the identified latter client.  The comments are interpreted and the documents are updated appropriately (See Bedi et al. Abstract; Paragraphs 0011-0024).

As per claim 14, Bedi et al. disclose “the at least one electronic communication further comprising one or more address fields identifying the at least one recipient and corresponding to one or more document access privileges for the at least one recipient” (Figures 1a-1e Paragraph 0036 describing address field as input field an name field).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedi et al. US Publication no. 2007/0118598 in view of Muranaga et al. US Patent no. 5,671,428 and in further view of Kondoh et al. US Publication No. 2002/0078406.

Regarding claim 15 most of the limitations of this claim have been noted in the rejection of claim 11. Applicant’s is directed to the rejection of claim 11 above. Neither Bedi et al. nor Muranaga et al. specifically detail the aspects of “revising the document specification by the computer to include the correction for the error, thereby creating a revised document specification, and transmitting the revised document specification to the sender” as recited in the instant claim 15. However, Kondoh et al. achieved the by providing a system for preparing multiple recovery devices in accordance with the types of tokens in data strings, such as in programs or in documents, and the types of syntax rule errors, and for selectively employing recovery devices to correct errors. A structure recovery system comprises: a parser for analyzing the structure of a data string written in accordance with a predetermined rule and for detecting an error in accordance with the predetermined rule; and a recovery device, independent of the parser, for, upon the receipt of a request from the parser, correcting in accordance with the predetermined rule the error detected in the data string by the parser, wherein the recovery device includes a set of syntax recovery units that individually employ simple functions for correcting specific types of errors, and wherein the recovery device selectively employs the syntax recovery units in accordance with the error type according to the predetermined rule, in order to correct a variety of errors in a data string (See Kondoh et al. Abstract; Figures 1, 12-13; Paragraphs 0002, 0016-0023; 0028, 0045, 0056-0057, 0061, 0064-0065). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the document collaboration systems of Bedi and Muranaga and Kondoh et al. because they are all from the same field of endeavor. Such combination would have enhanced the versatility of Bedi et al. by allowing Bedi et al. to provide a system for preparing multiple recovery means in accordance with the types of tokens in data strings, such as in programs or in documents, and the types of syntax rule errors, and for selectively employing recovery means to correct errors. 

See Muranaga et al. Abstract; Figure 3 and corresponding text).

Claim 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedi et al. US Publication no. 2007/0118598 in view of Muranaga et al. US Patent no. 5,671,428 and in further view of Kondoh et al. US Publication No. 2002/0078406.

Regarding claim 19 most of the limitations of this claim have been noted in the rejection of claim 17. Applicant’s is directed to the rejection of claim 17 above. In addition, Muranaga et al. disclose determining that the document specification is not in the done condition by providing a collaborative processing system wherein a done icon is used for determining whether a document specification is in a done condition (See Muranaga et al. Figure 3; Col. 8, lines 38-57 showing a done botton for issuing command that a document is in a done condition, which is clearly an express command/textual command indicating done! The underlying command maybe supported by texts written in many computer languages; Figure 17B; Components S181, S183; Col. 12, lines 50-65). Neither Bedi et al. nor Muranaga et al. specifically detail the aspects of “, revising the document specification by the computer, thereby creating a revised document specification, and transmitting to the sender the revised document specification” as recited in the instant claim 19. However, Kondoh et al. achieved the aforementioned claimed features by providing a system for preparing multiple recovery devices in accordance with the types of tokens in data strings, such as in programs or in documents, and the types of syntax rule errors, and for selectively employing recovery devices to correct errors. A structure recovery system comprises: a parser for analyzing the structure of a data string written in accordance with a predetermined rule and for detecting an error in accordance with the predetermined rule; and a recovery device, independent of the parser, for, upon the receipt of a request from the parser, correcting in accordance with the predetermined rule the error detected in the data string by the parser, wherein the recovery device includes a set of syntax recovery units that individually employ simple functions for correcting specific types of errors, and wherein the recovery device selectively employs the syntax recovery units in accordance with the error type according to the predetermined rule, in order to correct a variety of errors in a data string (See Kondoh et al. Abstract; Figures 1, 12-13; Paragraphs 0002, 0016-0023; 0028, 0045, 0056-0057, 0061, 0064-0065). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the document collaboration systems of Bedi and Muranaga and Kondoh et al. because they are all from the same field of endeavor. Such combination would have enhanced the versatility of Bedi et al. by allowing Bedi et al. to provide a system for preparing multiple recovery means in accordance with the types of tokens in data strings, such as in programs or in documents, and the types of syntax rule errors, and for selectively employing recovery means to correct errors. 

by providing a system for preparing multiple recovery devices in accordance with the types of tokens in data strings, such as in programs or in documents, and the types of syntax rule errors, and for selectively employing recovery devices to correct errors. A structure recovery system comprises: a parser for analyzing the structure of a data string written in accordance with a predetermined rule and for detecting an error in accordance with the predetermined rule; and a recovery device, independent of the parser, for, upon the receipt of a request from the parser, correcting in accordance with the predetermined rule the error detected in the data string by the parser, wherein the recovery device includes a set of syntax recovery units that individually employ simple functions for correcting specific types of errors, and wherein the recovery device selectively employs the syntax recovery units in accordance with the error type according to the predetermined rule, in order to correct a variety of errors in a data string (See Kondoh et al. Abstract; Figures 1, 12-13; Paragraphs 0002, 0016-0023; 0028, 0045, 0056-0057, 0064-0065 describing a parsing system used for converting into another form a data string, such as a program or a document, that is written in accordance with a predetermined rule, means for correcting a token or an error in accordance with a syntax rule is provided independent of token analysis means and parsing means (jointly referred to, hereinafter, simply as analysis means when the two are not especially distinguished), and multiple recovery means, each of which has a simple correction function for an error type, are prepared. When an error is found by the token analysis means and the parsing means, the recovery means group is requested to perform the recovery process). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the document collaboration systems of Bedi and Muranaga and Kondoh et al. because they are all from the same field of endeavor. Such combination would have enhanced the versatility of Bedi by allowing Bedi to provide a system for preparing multiple recovery means in accordance with the types of tokens in data strings, such as in programs or in documents, and the types of syntax rule errors, and for selectively employing recovery means to correct errors. 

As per claim 21, Kondoh et al. disclose “wherein the revised document specification includes a template” [Paragraph 0054 FIG. 10 is a diagram showing a table used to select an appropriate syntax recovery unit].




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        October 21, 2021